Title: From David Humphreys to Timothy Pickering, 5 February 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters New Windsor Feby 5th 1781
                        
                        Mr Gamble reports there are 800 Barrels of flour at Morris Town, and 200 at Ringwood—Tho the General does not
                            doubt your Agents have instructions on the subject of forwarding it, and that Measures are taking for the purpose—Yet he
                            thinks the Roads so favorable now, that more than usual efforts ought to be made, to improve the opportunity by calling
                            forth the whole strength of the Country for transportation. Besides the advantage of getting so handsome a supply into the
                            Fort, which will put the Garrison for some time beyond contingency; the insecurity of its present position will be a
                            stimilus with those who have the interest of the Country at Heart. And others will assist with the less reluctance from
                            the fondness they have to this mode of conveyance, especially as the sleighing is likely to be better than it has been
                            known at almost any season. I am Dear Sir With the greatest respect & esteem Your Most Obed. Servt
                        
                            D. Humphrys—A.D.C.
                        
                    